Citation Nr: 1452732	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-25 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Entitlement to service connection for a right ankle disorder, to include as secondary to the service-connected residuals of a left ankle sprain.
 
2.  Entitlement to service connection for a disorder manifested by a chronic cough due to asbestos exposure.
 
3.  Entitlement to service connection for residuals of a traumatic brain injury.
 
4.  Entitlement to service connection for a migraine disorder.
 
5.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected residuals of a left ankle sprain.
 
6.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected residuals of a left ankle sprain.
 
7.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected residuals of a left ankle sprain.
 
8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
9.  What evaluation is warranted for residuals of a left ankle sprain from June 26, 2009 to October 26, 2012?
 
10.  What evaluation is warranted for residuals of a left ankle sprain from October 26, 2012?
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from October 1974 to October 1979.
 
This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for PTSD more broadly to include entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
In April 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcripts are of record.  
 
During the April 2014 hearing, the Veteran raised the issue of entitlement to service connection for a low back disorder.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Hence, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The issues of entitlement to service connection for a left hip disorder, a right knee disorder, a left knee disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  There is no current diagnosis of a right ankle disorder.
 
2.  There is no current diagnosis of a disorder manifested by a chronic cough.
 
3.  There is no current diagnosis of residuals of a traumatic brain injury.
 
4.  There is no current diagnosis of a migraine disorder.
 
5.  Prior to October 26, 2012, the Veteran's residuals of a left ankle sprain were not manifested by a marked limitation of left ankle motion.
 
6.  Since October 26, 2012, the Veteran's residuals of a left ankle sprain have been manifested by a marked limitation of left ankle motion.  
 
 
CONCLUSIONS OF LAW
 
1.  A right ankle disorder was not incurred or aggravated in service, and was not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).
 
2.  A chronic disorder manifested by coughing, to include due to asbestos exposure, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.
 
3.  Residuals of a traumatic brain injury were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.
 
4.  A migraine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.
 
5.  Prior to October 26, 2012, the criteria for an initial rating in excess of 10 percent for residuals of a left ankle sprain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.17a, Diagnostic Code 5271 (2014).
 
6.  Resolving reasonable doubt in the appellant's favor, beginning October 26, 2012, the criteria for an initial rating of 20 percent, but no higher, for residuals of a left ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107;; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.17a, Diagnostic Code 5271.
 
 
 
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2009, August 2009, and November 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a September 2013 supplemental statement of the case.
 
VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information regarding pertinent medical treatment he may have received and obtaining such records.  
 
As will be discussed below, a review of the evidence of record indicates no VA examination is necessary to determine the etiology of the Veteran's claimed service-connected disabilities as there is no evidence of a current diagnosis of a right ankle disorder, a disorder manifested by a chronic cough,  residuals of a traumatic brain injury, and a migraine disorder.  See 38 U.S.C.A. § 5103(A)(d).  
 
As for his claim for an increased rating, his appeal concerns the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required; therefore, any defect in the notice requirement is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  
 
Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.
 
Entitlement to Service Connection
 
The Veteran contends he has a right ankle disorder, a disorder manifested by a chronic cough due to asbestos exposure, residuals of a traumatic brain injury, and a migraine disorder that are all related to his active duty service.  In the alternative, he contends his right ankle disorder is secondary to his service-connected residuals of a left ankle sprain.
 
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).
 
A disability which is proximately due to or the result of a service-connected disease or injury will be service connected.  Any increase in severity of a nonservice-connected disease or injury due to a service-connected disorder will be service-connected to the extent of the aggravation.  38 C.F.R. § 3.310.
 
VA treatment records show no evidence of a current right ankle disorder, a disorder manifested by a chronic cough, residuals of a traumatic brain injury, or a migraine disorder.  There are no private medical records to be reviewed.
 
In considering the Veteran's own statements, while he is competent to testify about symptoms relating to his claimed disorders, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose any disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, there is no contemporaneous medical evidence to support his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly the Board assigns a low probative value to his contentions.  
 
A review of the evidence to include the appellant's service and postservice medical records reveals no formal diagnosis of, or treatment for a right ankle disorder, a disorder manifested by a chronic cough, residuals of a traumatic brain injury, or a migraine disorder.  As such, there is insufficient evidence to warrant a VA examination and entitlement to service connection is not warranted because there is no evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claims are denied.
 
Increased Rating 
 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27.
 
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  
 
The Veteran's left ankle disorder is currently rated as 10 percent disabling under Diagnostic Code 5271.  38 C.F.R. § 4.71a (2014).  Disabilities of the foot are contemplated under Diagnostic Codes 5276 through 5284.  Based on a review of the evidence of record, the only applicable Diagnostic Code to the Veteran's left ankle disorder is 5271, as there is no evidence of left ankle ankylosis, malunion of the os calcis or astragalus, nor did he undergo a left ankle astragalectomy.
 
Under Diagnostic Code 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  38 C.F.R. § 4.71a.  The words "moderate" and "marked" are not defined in Diagnostic Code 5271.
 
When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).
 
At a September 2009 VA examination, the Veteran's gait was affected by a left lower extremity limp.  At that examination he did not use ambulatory aids and there was no evidence of effusion or swelling.  There was evidence of tenderness.  Range of motion testing revealed plantar flexion to 50 degrees, dorsiflexion to 20 degrees with pain, inversion to 30 degrees with slight tenderness, and eversion to 20 degrees.  Repetitive testing did not result in additional loss of motion, weakness, fatigability, or incoordination.  X-rays taken at the time revealed normal findings with no evidence of fracture, dislocation or arthritis.  
 
At an October 26, 2012 VA examination, the Veteran reported a history of chronic pain, instability and numerous falls due to his ankle giving way.  He reported no flare-ups.  A range of motion testing revealed no limitation to plantar flexion.  Significantly, dorsiflexion was limited to 0 degrees with pain.  Upon repetitive testing, plantar flexion was limited to 40 degrees and there was no change in dorsiflexion.  Repetitive testing produced additional functional loss in the form of less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Both the anterior drawer test and talar tilt tests revealed no laxity in comparison to the opposite side.  There was no evidence of left ankle ankylosis, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, or scars.  Other pertinent physical findings related to his left ankle were a low pain threshold, motor weakness secondary to pain in dorsiflexion, inversion, and eversion graded 3 out of 5, left leg limp, back pain, and left hip pain with degenerative joint disease.  As for assistive devices, the Veteran reported regular use of a brace and cane.  X-ray findings were again normal, however an MRI revealed evidence of a remote prior injury, mild chondromalacia and a small ganglion cyst.
 
The Board assigns a high probative weight to the VA examination reports because they were conducted by trained medical professionals.  
 
VA treatment notes during this period demonstrate numerous complaints of left ankle pain and a reported history of falls due to his ankle turning.
 
At the April 2014 hearing, the Veteran repeated his contention that he had left ankle instability and that the joint gave out on him many times, causing him to fall three times in the prior month.  He also reported using an ankle brace and medication to manage the pain.
 
After reviewing the evidence of record, the Board finds an evaluation in excess of 10 percent is not warranted prior to October 26, 2012, as there is no evidence of a marked limitation of left ankle motion.  Range of motion testing during this period revealed no limitation of motion in plantar flexion or dorsiflexion.  As for the Veteran's contentions that a higher rating is warranted, while he is competent to report on his symptoms of increasing pain and decreasing mobility, an objective examination is more probative in determining the actual degree of the Veteran's impairment.  Here, the objective evidence did not demonstrate any marked limitation in motion prior to October 26, 2012.  Accordingly, the Board assigns a low probative value to the Veteran's contentions.
 
Additionally, the evidence of record does not support a finding of additional functional impairment due to pain, weakness and stiffness prior to October 26, 2012.  Therefore, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).
 
As for the period beginning October 26, 2012, the evidence from that date demonstrates an inability to achieve dorsiflexion.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that an evaluation of 20 percent, the highest rating available under the applicable Diagnostic Code, is warranted.  Entitlement to an evaluation in excess of 20 percent is not in order in the absence of left ankle ankylosis in plantar flexion between 30 and 40 degrees, or ankylosis in dorsiflexion between 0 and 10 degrees,  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).  
 
As a preponderance of the evidence is against the assignment of an increased disability evaluation prior to October 26, 2012, the benefit-of-the-doubt rule is inapplicable, and the claim to this extent only is denied.  38 C.F.R. § 4.3.
 
Extrascheduler 
 
Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extrascheduler rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extrascheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
Here, however, the scheduler rating criteria contemplate the extent and severity of the Veteran's service-connected left ankle disorder, which is primarily productive of pain and limited motion.  The Veteran has not alleged and the record does not reflect that the scheduler criteria are inadequate to describe the severity of his left ankle disorder.  Further, the Veteran has not alleged, and the evidence does not demonstrate marked interference with employment or frequent periods of hospitalization.  As such, the Board finds that referral for consideration of extrascheduler rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).
 
Finally, although the October 2012 VA examination report indicates the Veteran's left ankle affected his ability to work, he has never specifically argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim of entitlement to a total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
 
ORDER
 
Entitlement to service connection for a right ankle disorder, to include as secondary to residuals of a left ankle sprain is denied.
 
Entitlement to service connection for a disorder manifested by a chronic cough due to asbestos exposure is denied.
 
Entitlement to service connection for residuals of a traumatic brain injury is denied.
 
Entitlement to service connection for a migraine disorder is denied.
 
Prior to October 26, 2012, entitlement to an initial rating in excess of 10 percent for residuals of a left ankle sprain is denied.
 
Beginning October 26, 2012, entitlement to an initial rating of 20 percent, but no higher, for residuals of a left ankle sprain is granted, subject to controlling regulations governing the payment of monetary awards.
 
 
REMAND
 
Additional evidentiary development is necessary before the claims for entitlement to service connection for a left hip disorder, a right knee disorder, a left knee disorder, and an acquired psychiatric disorder can be properly adjudicated.  
 
Left Hip Disorder
 
The Veteran contends he is entitled to service connection for a left hip disorder, to include as secondary to his service-connected left ankle disorder.  At the October 2012 VA examination, the examiner did not directly address, with supporting rationale, whether it is at least as likely as not that any left hip disorder is related to the Veteran's left ankle disorder.  Indeed, the appellant has not been afforded an examination which addresses this question.  As such, an examination is warranted on remand.
 
Knee Disorders
 
The Veteran contends he is entitled to service connection for a bilateral knee disorder, to include as secondary to his service-connected left ankle disorder.  Service treatment records show no diagnosis of or treatment for a knee disorder.  In a July 1979 Report of Medical History, the Veteran did report a history of "trick" or locked knee.  There was no indication as to which knee was affected.
 
He was afforded VA examination of his right knee in September 2009 which yielded a diagnosis of chondromalacia.  In an October 2009 addendum opinion, the examiner concluded it would be speculative to relate the Veteran's current right knee disorder to service because there was no evidence of treatment in service and there was only one reference to the right knee in the July 1979 Report of Medical History.
 
In May 2012, the appellant attended another VA examination for both knees and was diagnosed with left knee myofascial syndrome.  There was no diagnosed right knee disorder.  After examining the Veteran, the examiner concluded his left knee disorder was not likely due to or the result of his service-connected left ankle disorder.  The examiner reasoned there was no medical literature or medical authority to support the contention that a left ankle sprain could cause myofascial syndrome of the left knee.  Further, the Veteran's gait was normal on examination and there was no biomechanical deficit noted.  There was also no evidence of an underlying joint disorder on examination or on X-ray.  The examiner acknowledged the Veteran's reported a history of multiple falls and injuries to his left ankle, however, the examiner highlighted the fact that there was no medical documentation of the falls and Veteran admitted not seeking treatment for these injuries.  
 
At the April 2014 hearing, the Veteran reported he fell on his knees in service.  He also alleged that his service-connected disorder left ankle aggravated his knees.
 
After considering the evidence of record the Board finds the September 2009 VA opinion to be inadequate because the examiner did not consider the Veteran's contention that he fell on his knees while in service, in conjunction with his reported history of knee problems in July 1979.  In addition, clarity is needed as to whether the Veteran has a current right knee disorder, and if so, whether it is related to service or secondary to his service-connected left ankle disorder.  
 
Similarly, the Board finds the May 2012 VA examination opinion to be inadequate because the examiner also failed to consider whether his left knee disorder was directly related to service.  In addition, additional clarification is needed as to whether the Veteran's left knee disorder has been aggravated beyond its natural progression by his service-connected left ankle disorder.
 
Acquired Psychiatric Disorder
 
The Veteran also contends he has a psychiatric disorder, to include PTSD, that is related to his military service.  Service treatment records show that in an August 1974 Report of Medical History, he reported trouble sleeping.  By July 1979, he reported a history of frequent trouble sleeping, memory loss or amnesia, and nervous trouble.
 
In October 2009, the RO issued a formal finding of a lack of information require to verify the Veteran's alleged stressor.  Part of the memorandum noted that there were no stressful events noted in the Veteran's personnel records, and that he had not responded to or provided the required stressor information.
 
VA treatment records indicate he was diagnosed with depression in April 2010.  
 
At the April 2014 hearing, the Veteran alleged he developed PTSD after witnessing a rope snap and almost cut another man's leg off sometime between 1974 and 1976 while aboard the ship USS Los Alamos.
 
Accordingly, the Board finds that additional development is needed to attempt to verify the Veteran's alleged stressor and a VA examination is warranted to determine whether the appellant has an acquired psychiatric disorder that is related to his active military service.
 
Inasmuch as the claims are being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Resend the PTSD questionnaire and attempt to obtain data to verify any claimed stressor.  If no stressor is verified, the RO/AMC should state so in its report.  The basis for any findings must be documented in the claims file.  The report and determination must be added to the claims file.
 
3.  Thereafter, schedule the Veteran for appropriate VA examinations to assess the nature and etiology of any left hip disorder, right knee disorder, left knee disorder, and an acquired psychiatric disorder.  Each examiner must review the Veteran's claims file and electronic records in Virtual VA.  The examination report should indicate that these files were reviewed.  
 
Thereafter, as to each diagnosed orthopedic disability, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability:
 
(a)  Had its clinical onset during his period of active duty; or 
 
(b)  Is caused by his service-connected residuals of a left ankle sprain; or
 
(c)  Is permanently aggravated (worsen beyond natural progression) by his residuals of a left ankle sprain.

The examiner should assume as true, the Veteran's contentions of multiple falls caused by left ankle instability.  If the examiner finds there is no current right knee disorder, the examiner should reconcile this with the September 2009 diagnosis of right knee chondromalacia.

The examiner who considers the nature and etiology of any diagnosed psychiatric disorder must address whether it is at least as likely as not any diagnosed psychiatric disorder is related to service.
 
A complete explanation should be provided for all opinions and conclusions, as well as any lay assertions or private medical opinions of record.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

The examining physicians are advised that they must discuss the Veteran's self-reported history.  They are also advised that while the Veteran is not competent to diagnose a disorder he is competent to state that he has suffered from joint pain, and psychiatric symptoms since active duty.  The physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  
 
4.  Thereafter, adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning the matter to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


